DAVID A. NELSON, Circuit Judge,
dissenting.
The medical plan that was implemented in 1991 expressly permitted the employer to make future unilateral modifications in any part of the plan — changing “employee contributions,” e.g. — as long as the modifications applied to union and non-union employees alike. The administrative law judge would have held it impermissible, under the National Labor Relations Act, to reserve the right to change the plan unilaterally. The National Labor Relations Board declined to reach that issue; acknowledging the reservation of a unilateral right to amend or modify the 1991 plan on a non-discriminatory basis, the Board concluded that the unilaterally-implemented 1993 plan, although applicable to union and non-union employees alike, was “not merely an amendment or modification of an existing plan, but rather constituted a replacement of the plan with an entirely new delivery system for health insurance.” As a replacement rather than an amendment, the Board held, the 1993 plan did not constitute a change “reasonably comprehended” within the unilateral change provision of the 1991 plan.
My colleagues on the panel agree with the Board. I do not. The 1993 plan, as I read it, did not replace the 1991 scheme with “an entirely new delivery system for health insurance.” And I believe that the 1993 changes — some of which worked to the employees’ advantage, as the union presumably recognized when, in subsequent bargaining, it accepted the 1993 plan — were reasonably comprehended within the 1991 provision that permitted non-discriminatory changes in “any part” of the plan.
I can find no support in the record for the proposition that the 1993 plan introduced “an entirely new delivery system for health insurance.” The benefits provided under the 1993 version of the plan were funded by the employer and administered by Aetna — and so were the benefits provided under the 1991 version. There was no change in health care providers; employees were left free to choose among doctors and hospitals, just as they had been in 1991, the only change being that employees were given financial incentives to choose doctors and hospitals within the Aetna “network” and disincentives to go out-of-network.
It is true that the name of the plan was changed in 1993. I take it, however, that the name is as much a part of the plan as any other part. Surely a change in name is “reasonably comprehended” within a provision expressly reserving the right to amend or modify “any part” of the plan.
Not to have changed the name of the plan might have suggested that the 1993 version was less advantageous to employees than it really was. This is so because the full name given the Loral plan in 1991 — “Loral Comprehensive Medical Plan (80/20)” — referred to a co-payment feature under which the employer paid only 80 percent of certain health costs, and the employee was required to pay the remaining 20 percent. For employees choosing doctors and hospitals within the Aetna network, this co-payment feature was essentially eliminated in 1993.
Before the 1993 changes, the record shows, an unmarried Loral employee not only had to pay the first $200 in annual health costs out of his own pocket, he had to pay 20 percent of all additional costs until the additional costs reached $7,500. After the 1993 changes, by contrast, an employee who chose doctors and hospitals outside the Aetna network would face a $500 deductible and a 30 percent co-payment obligation. If the employee chose doctors and hospitals within the Aetna network, however, he got a better deal than that provided under the old “80/20” plan; *455under the new plan, such an employee faced no deductible or co-payment at all, aside from a charge of $15 per office visit.
I confess that I should find myself hard pressed to explain to an employee who needed, say, $7,700 worth of health care and who was content to use network doctors and hospitals why the virtual elimination of the deductible and co-payment features of the “80/20” plan was not “reasonably comprehended” within the plan’s non-discriminatory unilateral change provision. I am not sure that such an employee would be particularly sympathetic to an argument that he would be better off paying $1,700 ($200 plus 20 percent of $7,500) out of his own pocket rather than paying only $15 per office visit, notwithstanding the theoretical possibility that at some point during his lifetime the employer’s obligation to continue paying his health costs might bump against the $1 million-per-employee cap introduced in 1993.
From the employee’s standpoint, obviously, the 1993 changes included both pluses and minuses. I have referred to some of the minuses here, and others are mentioned in the majority opinion. But the fact that not all of the changes were beneficial to the employee hardly means that the pluses and minuses added up to “an entirely new delivery system” not comprehended within a unilateral change provision permitting non-discriminatory modifications in “any part” of the plan, “including employee contributions.... ”
Nothing in NLRB v. Plainville Ready Mix Concrete Co., 44 F.3d 1320 (6th Cir.), cert. denied, 516 U.S. 974, 116 S.Ct. 474, 133 L.Ed.2d 403 (1995), suggests otherwise. That case did not involve a unilateral change provision; this case does.
Finally, nothing in the testimony of Human Resources Director E.L. Searle suggests to me that Mr. Searle viewed the 1993 changes as falling outside the unilateral change provision of the 1991 plan. Under cover of a letter dated January 29, 1993, Searle sent the employees of Aircraft Braking Systems Corp. a brochure describing ABSC’s new benefit program. The letter begins with this sentence: “The attached brochure provides you with an overview of the benefit changes that will become effective on May 1, 1993.” Cross-examined about his letter, Mr. Searle testified as follows:
Q. On June [sic] 29th, 1993, ABS notified the union that it intended to implement an entirely new health insurance plan as of May 1, 1993; correct?
A. I am sorry, sir, what was the date?
Q. June — January 29th, 1993.
MS. MAC KENZIE: Excuse me, may I hear that question again, please.
BY MR. BINSTOCK:
Q. On January 29th, 1993, ABS notified the union that it intended to implement an entirely new health insurance plan as of May 1,1993?
A. There is a letter dated that date, that is not the first that they were notified. But there is a letter with that date.
Q. I didn’t ask you whether it was first, I just said, did you notify the union on that date.
A. There is a letter on that date that was mailed to the employees, yes.
Q. And did the letter indicate that there would be a new plan called Managed Choices implemented on May 1, 1993?
A. Yes, that letter did indicate that and explained a little bit about the plan.
As far as I can see, this testimony neither adds to nor detracts from the documentary evidence. And what the documentary evidence shows, in my view, is a set of changes clearly comprehended within the unilateral change provision of the 1991 plan.
But if the rationale employed by the Board in this case was erroneous, as I believe it was, what of the rationale employed by the ALJ? Notwithstanding the *456plain language of the unilateral change provision of the 1991 plan, the ALJ apparently believed that the National Labor Relations Act prohibited the employer from making any changes in the 1991 plan without first bargaining over such changes to the point of impasse. This issue has not been briefed or argued here. Accordingly, although I would not grant enforcement of the contested portion of the Board’s order at this time, I would remand the case to let the Board decide, in the first instance, whether the ALJ’s rationale, or some variant of it, is correct as a matter of law.
My colleagues on the panel having seen the case differently, I respectfully dissent.